DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the medium comprising membranes (claim 12) and composites of different materials (claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 12, the amended limitation “wherein the medium comprises membranes” is not supported in the original disclosure. First, the specification is silent about any plural “membranes”. Para 0015, after discussing the preferred embodiment of medium 40 comprising polyacrylamide-based crystals, describes, “Other types of medium may include porous and permeable sandstone, ceramic materials, aggregated natural and manmade materials. The medium may comprises composites of different materials as specifically designed plastic membrane configurations, or any other materials that enable an operator to control the movement of water and/or other fluids through the medium 40” (emphasis added). The term “plastic membrane configurations” describes configurations or embodiments utilizing a plastic membrane but do not necessarily describe multiple membranes in a single configuration or embodiment. Second, the plastic membrane configurations described in para 0015 are alternatives to the preferred embodiment of polyacrylamide-based crystals. Nowhere are the polyacrylamide crystals of claim 1 described in conjunction with plastic membrane configurations. Therefore, the amended limitation is deemed to be new matter.
In claim 13, the amended limitation, “wherein the medium comprises composites of different materials…” is not supported in the original disclosure. The composites of different materials described in para 0015 are alternatives to the preferred embodiment of polyacrylamide-based crystals. Nowhere are the polyacrylamide crystals of claim 1 described in conjunction with composites of different materials. Therefore, the amended limitation is deemed to be new matter.
Allowable Subject Matter
Claims 1-9 and 14-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or render obvious a system and method of supplying liquid to insects as claimed in detail, especially the feature of the medium comprising polyacrylamide crystals alone or in combination with gel.

Mainini et al. (US 2014/0048017) teaches a gel medium 107 consumed by an animal when the device is inverted, the gel reducing the bacterial contamination of the consumable substance (paras 0046 and 0076; Fig. 11), and Ilan et al. (US 8677935) and Wren et al. (WO 92/08356) each teaches use of polyacrylamide gel in other applications (parasite production and trapping, respectively); however, in use, none of these prior art references provide for as liquid fills the container it penetrates the medium and moistens the bottom surface of the medium thereby allowing insects to drink the liquid. Thus, the prior art does not fairly teach these features as specifically required by the claimed invention. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mainini et al. (US 2014/0048017) teaches a gel medium 107 consumed by an animal when the device is inverted, the gel reducing the bacterial contamination of the consumable substance (paras 0046 and 0076; Fig. 11).
Wren et al. (WO 92/08356), Wilkins (US 5606933), Mulchandani et al. (WO 2016/015043), and Baxter et al. (WO 2010/079353) each teaches use of polyacrylamide gel in other applications. 
Wilkins (US 5699752) teaches a gel embedded with bird seed capable of being consumed from below.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643